Title: John Adams to Abigail Adams, 5 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia March 5. 1796
          
          I Yesterday recd the Letter inclosed from my Son and in the Evening the President told me he had Letters from him. You will perceive the Prudence of reserving to yourself the hint in his Letter to me, as every Thing of the Kind will be eagerly Seized and easily exaggerated.
          The Treaties are all ratified by the Senate and Yesterday Mr Elsworths Nomination was consented to as Chief Justice, by which We loose the clearest head and most dilligent hand We had. It will give a Stability to the Government however, to place a Man of his Courage Constancy fortitude and Capacity in that situation. The Nomination of Mr Chase had given Occasion to uncharitable Reflections and Mr Wilsons ardent Speculations had given offence to some, and his too frequent affectation of Popularity to others. Though Elsworth has the Stiffness of Connecticutt: though His Air and Gait are not elegant; though He cannot enter a Room nor retire from it with the Ease and Grace of a Courtier: Yet his Understanding is as sound, his Information as good and his heart as Steady as any Man can boast.
          The Newspapers inclosed in my sons Letter were no later than the date of it and contain nothing but what has been already detailed in our own Newspapers.
          The Honours done to the President on his Birth Day have been very magnificent. at Boston and Cambridge very striking. Here it was all Dance and Glare. I Suppose the Remembrance of the V. P. on those occasions considering that for the most part they forget him is with a View to the Reelection approaching. Last Night a Gentleman at a Dinner interrogated another who is of an opposite Party to him, to know who they intended to propose or set up for V. P. instead of Clinton. The Answer was I dont know but I believe Mr Langdon.
          There is very little indeed nothing said in my Hearing concerning an illustrious Resignation. Nobody Speaks to me and I Speak to nobody of it. As it is easier to enter a Room with Ease, Confidence & Propriety than it is to go out of it and as it is easier to stand before

an Ennemy in your front than in your Rear, as it is easier to attack a fortress than it is to lie still and be attacked, Resignation, Retreat & Retirement will be found more difficult than Acceptance. To hold an office a Year with a full and known Resolution to resign, to adhere without wavering to that Resolution and then retire with Grace and Applause is the most difficult Part to act which he has ever under taken. A few Months will shew Us the fermentation that this Idea will Occasion and the Addresses which will be made to his Passions to change his Mind. It will be Amusing to observe these Things. Idolatry is as growing a Thing as ambition or Avarice. And the Prophanations which have lately been offered to the Shrine have increased the Devotion of the Worshippers.
          Priestley preached last sunday a sermon on the Religious Rites of the Gentiles in which he exposed their Nakedness like an European to the Blushes and Mortification of American hearers of both sexes.
          I am my Dearest &c
          
            J. A
          
        